Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/26/2021, with respect to Hoyt (US 2010/0075373) and Levenson et al (US 2006/0245631) have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections has been withdrawn. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant’s amendment to claims 1, 11 and 18, which generally recited the similar subject matter, incorporated subject matter which has been view as allowable after review of the IDS, prior art listing and search in the given time of examination. 
The prior arts of record fails to anticipate or render obvious in combination the limitations found in the above identified claims. Particularly, the prior art of record fail the teach the following: a model selecting module configured to provide one or more detection model sets each including one or more trained detection models; and wherein the analyzing module is configured to use a selected detection model set selected from the one or more detection model sets for obtaining the one or more classification features, the selected detection model set including the one or more selected trained detection models, each of the one or more classification features corresponding to one of the one or more selected trained detection models.
The following art is cited as relevant, but not sufficient alone or in combination to disclose, teach, or fairly suggest the subject matter of the independent claims. In particular, the references are 
The closest prior art found: 
US 2017/00091937 A1 (An image analysis/object identification module 211 may be invoked to analyze the individual marker slides to detect and classify the various tissue objects, such as cells, glands and tissue regions. The image analysis may be performed on a whole-slide image, or on designated fields of view (FOVs) within the images. For example, rather than digitizing the whole slide using a whole slide scanner at the desired magnification of 20/40.times., a pathologist can review the slide under a digital microscope and select regions for image analysis and capture only those regions. Any subsequent image analysis operations described herein may be performed on specified regions or FOVs of the input image. This operation may be provided via an interface for loading an image from memory 210 or any storage device, and selecting fields of view, using a slide management application such as Virtuoso.RTM., ImageViewer.RTM., Verso.RTM., etc. Based upon a careful navigation and review of the whole slide at different magnifications, the pathologist or a qualified expert annotates enough number of representative tumor regions (fields of views, FOVs) on the digitized whole slide for analysis. The annotated representative fields may be selected to reflect the marker expression that the pathologist would use for overall slide interpretation. Annotations may be drawn using an annotation tool provided in the viewer application. The annotations can be drawn at any particular magnification (resolution). Alternatively or in addition, image analysis operations may be used to automatically detect tumor regions or other regions using automated image-analysis operations such as segmenting, thresholding, edge-detection, etc., and FOVs automatically generated based on the detected regions in 0047).

US 20210137634 A1 (One or more tissues, e.g. bone, cartilage, a vessel, an artery, a vein, their landmarks, shapes and or geometries or other features can be derived 166 and can be optionally adjusted 167. Interconnecting or fill features can be determined 168, a closely fitting or matching model can be selected from a library or database of models 169, a standard model can be selected and optionally be deformed 170 using the shapes, geometries or features 166, a closely fitting or matching model can be selected from a library or database of models 171 and deformed using the information in 166; tumor/lesion, computation of an intermediate image data set between a first image data set and a 
US 20210019342 A1 (The system can include a machine learning model or combination of models which assigning visual similarity and semantic similarity feature vectors to the images in the reference library; In FIG. 1, there are results shown for different models that selected similar images from a reference library. FIG. 12 is an illustration of a display on a workstation showing a query image and the query image with automatic detection of regions of interest such a tumor cells in the query image; The images 702 are fed to a second machine learning model 704, e.g., a deep convolutional neural network pattern recognizer which generates semantic labels for the images, such as healthy, benign, or assigns a tissue type label; The placement of the reference library images along the these axes could assigned by machine learning models (see FIGS. 6-7) or by a machine learning method generating the visual similarity and semantic similarity metrics in a single model or combination of models as explained above).
However, US 2017/00091937 A1, US 20200211692 A1, US 20210137634 A1, and US 20210019342 A1 fail to teach alone or in combination a model selecting module configured to provide one or more detection model sets each including one or more trained detection models; and wherein the analyzing module is configured to use a selected detection model set selected from the one or more detection model sets for obtaining the one or more classification features, the selected detection model set including the one or more selected trained detection models, each of the one or more classification features corresponding to one of the one or more selected trained detection models.
Claims 1-2, 4-12, 14-19 are allowed and renumber as claims 1-17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663